UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4808


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

QUINTON MICHAEL SPINKS,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00350-TDS-2)


Submitted:   March 23, 2010                 Decided:   April 8, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Driver, Durham, North Carolina, for Appellant.   Anna
Mills Wagoner, United States Attorney, Terry M. Meinecke,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quinton Michael Spinks pled guilty to one count of

conspiracy       to    distribute             five     grams      or   more       of     cocaine

hydrochloride         and    fifty       grams       or   more    of   cocaine         base,    in

violation       of    21    U.S.C.     § 846         (2006),     and   was    sentenced         to

168 months       in    prison.           On     appeal,     Spinks        argues       that    the

district court erred in using the applicable statutory mandatory

minimum    of    240       months   as    the     starting        point    for     determining

Spinks’s        sentence        reduction             for        providing         substantial

assistance.          For the reasons that follow, we affirm.

            Spinks          asserts      that    the      district        court    improperly

relied on both United States v. Pillow, 191 F.3d 403 (4th Cir.

1999), and United States v. Hood, 556 F.3d 226 (4th Cir. 2009),

to determine his starting sentence.                         According to Spinks, the

decisions in those cases reflect this court’s alleged continued

treatment of “the guidelines, or at least [USSG] § 5G1.1(b)(2),

as   mandatory,        in     direct      contradiction           to   the    holdings”        in

Blakely v. Washington, 542 U.S. 296 (2004), and United States v.

Booker, 543 U.S. 220 (2005).                     Spinks argues that the district

court applied § 5G1.1(b) in a mandatory fashion, because the

court explained it would start with “the guideline sentence in

this case, which is the mandatory minimum, and [the court] can

depart under 5K1.1 to whatever degree the [c]ourt determines is

appropriate.”         According to Spinks, “[o]nce the government moved

                                                 2
for reduction of sentence . . ., the [district] [c]ourt was no

longer obligated to sentence Defendant to the statutory minimum

sentence of 240 months.”

           To      the        extent    that      Spinks      challenges    this      court’s

holding in Hood, it is well-settled that a panel of this court

cannot “overrule the decision of another panel; only the en banc

court may overrule a prior panel decision.”                            Jones v. Angelone,

94 F.3d 900, 905 (4th Cir. 1996).                       Moreover, Spinks’s argument

is contrary to the holding in Booker.                          In Booker, the Supreme

Court struck the provision in the federal sentencing guidelines

that   made       the        guidelines     mandatory.           543 U.S.       at    249-50.

Nonetheless,           the     excision     of       that     provision     and      Booker’s

remedial   holding            that    the   guidelines         must    be   applied       in    a

discretionary           manner        did   not       alter    the     applicability           of

statutory mandatory minimums.                    As this court explained in Hood,

in a post-Booker case, where a statutory mandatory minimum is

applicable        to     a     defendant,        “the       district    court     [is]     not

authorized        to         reduce     [the]        statutory       minimum      sentence.”

556 F.3d at 233.               “Only Congress could authorize a departure

from the statutorily mandated minimum sentence, and it did so in

[18 U.S.C.] § 3553(e) for the limited purpose stated there – ‘to

reflect       a        defendant’s          substantial          assistance          in    the

investigation or prosecution of another person who has committed

an offense.’”          Id. (quoting 18 U.S.C. § 3553(e) (2006)).

                                                 3
            Here,     Spinks       does     not   argue,    nor    does      the    record

reflect,    that     the     statutory       mandatory     minimum      in    21    U.S.C.

§ 841(b)(1)(A)       (2006)      is    inapplicable        to   his   conduct.           The

Government filed an Information regarding Spinks’s prior felony

conviction,       which     made      the    twenty-year        statutory      mandatory

minimum         applicable       to       Spinks’s       underlying          conviction.

Accordingly,        because        the      guidelines      range       as     initially

calculated by the presentence report was less than the statutory

mandatory minimum, the district court did not err in relying on

the   twenty-year        statutory       mandatory   minimum       as    the   starting

point     for    calculating       Spinks’s       USSG     § 5K1.1      departure        and

resulting sentence.          Accordingly, we affirm the district court’s

conviction and sentence.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before     the   court      and   argument      would    not       aid   the

decisional process.

                                                                                AFFIRMED




                                             4